DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 03/21/2022 has been entered. Claim(s) 1-11 remain pending and have been examined below. The amendment to claim 1 has overcome the rejection under 35 U.S.C. 112(b) and the rejection is hereby withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Iravani et al (US Patent No. 11,004,708) in view of Sun et al (US Patent No. 7,626,383), hereinafter referred to as Iravani and Sun, respectively.
	Regarding claim 1 (Currently Amended), Iravani discloses an eddy current detection device capable of being disposed near a polishing target on which a conductive film is formed (104), the eddy current detection device comprising: 
	a plurality of eddy current sensors (fig 5A, showing two pairs of 124), the plurality of eddy current sensors being disposed next to each other (fig 5A, 124 are situated next to each other), 
	wherein each of the plurality of eddy current sensors comprises: 
		a core section (fig 5B, 124a and 124b); 
		an exciting coil disposed in the core section and configured to form an eddy current in the conductive film (fig 5B, 106a); and 
		a detection coil disposed in the core section and configured to detect the eddy current formed in the conductive film (fig 5B, 106b).
	Iravani does not explicitly disclose the plurality of eddy current sensors being separate from each other, and wherein the plurality core sections comprised in the plurality of eddy current sensors are separate from each other. 
	Sun teaches an apparatus for holding a rotatable eddy current sensor (fig 4b, 400), the apparatus comprising a plurality of eddy current sensors (fig 4b, item 430), the plurality of eddy current sensors being separate from each other (fig 4b, item 430 are separate from each other and not connected by a common core); and wherein the plurality of core sections comprised in the plurality of eddy current sensors are separate from each other (fig 4b, the cores for each 430 are not connected to each other by a common core).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iravani with the teachings of Sun to incorporate a plurality of separate cores because this configuration allows the presence of an anomaly located below and/or next to be detected without moving the probe or without having to move it slightly (col 15, lines 21-31, summarized).
	Regarding claim 2 (Original), Iravani as modified further discloses the eddy current detection device according to claim 1, wherein in at least one eddy current sensor of the plurality of eddy current sensors, the exciting coil and the detection coil constitute a same coil (col 6, line 63 – col 7, line 5), and wherein the exciting coil can detect the eddy current formed in the conductive film (col 2, lines 54-57).
	Regarding claim 3 (Original), Iravani as modified further discloses the eddy current detection device according to claim 1, wherein in at least one eddy current sensor of the plurality of eddy current sensors, the core section comprises: a bottom surface portion (124 has a bottom surface); a magnetic center portion provided at a center of the bottom surface portion (col 6, lines 54-60, 124 is magnetic); and a circumferential portion provided on a circumference of the bottom surface portion (124 has a circumferential portion), and wherein the exciting coil and the detection coil are disposed at the magnetic center portion (106a and 106b both in the center).
	Regarding claim 4 (Original), Iravani as modified further discloses the eddy current detection device according to claim 3, wherein the exciting coil and the detection coil are disposed at the circumferential portion, in addition to the magnetic center portion (106a and 106b also are disposed at the circumferential portion).
	Regarding claim 5 (Original), Iravani as modified further discloses the eddy current detection device according to claim 3, wherein the circumferential portion constitutes a circumferential wall portion that is provided on a circumference of the bottom surface portion in such a manner as to surround the magnetic center portion (fig 5A, the base of 124 meets with 120 and that surrounds the center of 124).
	Regarding claim 6 (Original), Iravani as modified further discloses the eddy current detection device according to claim 3, wherein the bottom surface portion has a pillar-like shape (bottom of 124 has a cylinder shape), and wherein the circumferential portion is disposed at both ends of the pillar-like shape (106a and 106b outside edges of the coils are at both ends of the base when 124 meets 120).
	Regarding claim 7 (Original), Iravani as modified further discloses the eddy current detection device according to claim 3, wherein a plurality of circumferential portions are provided on the circumference of the bottom surface portion (120 has a plurality of 124 situated on 120).
	Regarding claim 8 (Original), Iravani as modified further discloses the eddy current detection device according to claim 1, wherein in at least one eddy current sensor of the plurality of eddy current sensors, the core section comprises: a bottom surface portion (124 has a bottom surface portion); and a plurality of pillar-like portions extending from the bottom surface portion in a normal direction towards the polishing target (124 extends vertically), and wherein the plurality of pillar-like portions comprise: a plurality of first pillar-like portions that can generate a first magnetic polarity (124a has a south pole configuration); and a plurality of second pillar-like portions that can generate a second magnetic polarity that is opposite to the first magnetic polarity (124b has a north pole configuration).
	Regarding claim 9 (Original), Iravani as modified further discloses the eddy current detection device according to claim 1, wherein the plurality of eddy current sensors are disposed, to form a polygon, at vertices of the polygon and/or along sides of the polygon and/or in an interior of the polygon (fig 6b showing the plurality of 124 are in a polygonal shape).
	Regarding claim 10 (Original), Iravani as modified further discloses the eddy current detection device according to claim 1, wherein the plurality of eddy current sensors are disposed, to form a straight line, on the straight line (fig 5A showing 124 in a straight line).
	Regarding claim 11 (Original), Iravani as modified further discloses a polishing apparatus, comprising; a polishing table (fig 1, 24) to which a polishing pad for polishing a polishing target can be affixed (fig 1, 30); a drive section configured to rotationally drive the polishing table (fig 1, 76); a holding section configured to press the polishing target against the polishing pad by holding the polishing target (fig 1, 70); the eddy current detection device according to claim 1 that is disposed in an interior of the polishing table (fig 1, 104), wherein the eddy current formed in the polishing target by the exciting coil in association with rotation of the polishing table is detected by the detection coil (col 2, lines 54-57); and an end point detecting section configured to detect a polishing end point indicating an end of polishing of the polishing target from the detected eddy current (col 3, lines 22-25).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723